Citation Nr: 1414069	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  13-17 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for gout of the multiple joints, to include the left wrist, bilateral ankles, and bilateral toes.  

2.  Entitlement to a separate initial rating for ankylosis of the left wrist, status post-surgical fusion.  

3.  Entitlement to service connection for tinea corporis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 1988 until April 2012.  

These claims come to the Board of Veterans' Appeals (BVA) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  These claims were adjudicated as part of VA's Benefit Delivery on Discharge (BDD) program.

The RO issued a statement of the case (SOC) in March 2013.  A May 2013 statement accepted as the Veteran's substantive appeal specifically listed the conditions he wished to continue on appeal.  Tinea corporis was not included.  However, the Veteran resubmitted his August 2012 Notice of Disagreement (NOD) in July 2013.  The Board accepts this resubmission as a substantive appeal for tinea corporis, therefore the issue is currently on appeal and ripe for adjudication by the Board.  

Although the Veteran has submitted evidence of a medical disability and made a claim for the highest ratings possible for his service-connected disabilities, he has not submitted evidence of unemployability, or claimed to be unemployable specifically due to his service-connected disabilities.  The Board has considered lay and medical evidence indicating that the Veteran's service-connected disabilities affect his ability to perform certain activities as a student.  However, the Board notes that these statements do not indicate that the Veteran is unemployable.  The evidence does not meet the threshold rendering entitlement to TDIU part and parcel of the initial rating claim now before the Board.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran did not have gout characterized by weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  

2.  The Veteran's left wrist injury (minor) is currently manifested by pain and favorable ankylosis in 20 to 30 degrees dorsiflexion.  At no point during the appeal has the Veteran's left wrist been ankylosed at any position other than favorable, unfavorable in any degree of palmar flexion, or with ulnar or radial deviation.  

3.  The evidence is at least in equipoise as to whether the Veteran's current skin disorder is related to service.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for gout have not been met.  38 U.S.C.A. § § 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.102, 3.159, 4.1, 4.3, 4.26, 4.7, 4.40, 4.45, 4.59, 4.71 Diagnostic Codes 5002, 5017, 5214, 5271, 5284 (2013).

2.  The criteria for a separate initial rating of 20 percent, but no more, for ankylosis of the left wrist, status post-surgical fusion, have been met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 4.71a ; Diagnostic Code (DC) 5003, 5010, 5214 (2013).

3.  The criteria for service connection for tinea corporis have been met.  38 U.S.C.A. § § 1110, 1111, 1131, 1132, 5107 (West 2002); 38 C.F.R. § § 3.102, 3.303, 3.159 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, notice requirements of the VCAA apply all five elements of a service connection claim, including (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

With respect to his claims, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) and Dingess was sent to the Veteran in December 2011, prior to the RO decision that is the subject of this appeal.  Therefore, the RO effectively satisfied the notice requirements with respect to the issues on appeal.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records and providing an examination when necessary.  See 38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159 (2013). 

The RO has obtained VA treatment records.  Neither the Veteran nor his representative has identified any outstanding evidence that would be relevant to the appeal.  The Veteran was afforded adequate VA examinations in January 2012, July 2013, and October 2013.  Thus, the Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Increased Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (2013).  Separate diagnostic codes identify the various disabilities.  Id.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  In considering the severity of a disability, attention to the whole-recorded history is necessary so that a rating may accurately reflect the elements of the present disability.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

There is a distinction between an appeal of an original or initial rating and a claim for an increased rating; this distinction is important with regard to determining the evidence that can be used to decide whether the original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For example, the rule articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) - that the present level of the veteran's disability is the primary concern in a claim for an increased rating and that past medical reports should not be given precedence over current medical findings - does not apply to the assignment of an initial rating for a disability when service connection is awarded for that disability.  Fenderson, 12 Vet. App. at 126.  Instead, where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence 'used to decide whether an original rating on appeal was erroneous . . . .' Id.  If later evidence shows that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensation rating for the joint.  38 C.F.R. § 4.59 (2013).  During the pendency of the Veteran's claim, the Court of Appeals for Veterans Claims (Court) has addressed this issue.  The Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination. Only one hand shall be considered dominant. As demonstrated by the medical evidence of record, the Veteran is right-handed and as such, minor, as opposed to major, shoulder disability ratings are applicable. 38 C.F.R. § 4.69  (2013).

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability. 38 C.F.R. § 4.14  (2013). However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261-62   (1994).

The Veteran contends that he is entitled to a separate rating for ankylosis of the left wrist related to his service-connected gout.  In the alternative, he contends that the gout in his left wrist is more severe than is contemplated by the current 40 percent rating.  Although the RO did not list a separate rating as an issue on the October 2013 supplemental statement of the case (SSOC), the RO implicitly adjudicated this issue by discussing entitlement to a separate rating in its decision.  Medical evidence shows that the Veteran has been diagnosed with both gout and degenerative joint disease of the left wrist.  As such, the Board will address entitlement to an increased rating for gout as a systemic disease and entitlement to an independent rating for ankylosis of the left wrist separately.  

Gout

The Veteran's left wrist has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5017, which contemplates gout.  Gout is evaluated under the provisions of Diagnostic Code 5002, for rheumatoid arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  Diagnostic Code 5002 assigns various ratings based on whether rheumatoid arthritis is an active process or it is manifested by chronic residuals.  The ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis; the higher evaluation will be assigned. 

When rating rheumatoid arthritis as an active process, Diagnostic Code 5002 provides that a 20 percent rating is assigned for one or two exacerbations a year in a well-established diagnosis. A 40 percent rating is assigned for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year. A 60 percent rating is assigned where there is less than the criteria for a 100 percent rating, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times per year or a lesser number over prolonged periods.  A 100 percent rating is assigned for constitutional manifestations associate with active joint involvement, totally incapacitating.  

Alternately, chronic residuals such as limitation of motion or ankylosis may be rated under the appropriate diagnostic code for the specific joint(s) involved.  However, where the limitation of motion of the specific joint(s) is noncompensable under the appropriate code(s), a rating of 10 percent may be applied for each major joint or group of joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  

At a January 2012 VA examination, the Veteran reported flare-ups of pain once a week.  The examination report shows that the Veteran is right handed.  The examiner noted the Veteran's history of surgical fusion of the left wrist in August 2011.  The examiner diagnosed the Veteran with septic arthritis status post-surgical fusion and noted favorable ankylosis in 20-30 degrees dorsiflexion.  The Veteran's ankles show full range of motion with no pain in the right ankle, and pain on movement in the left ankle.  The examiner noted that the Veteran's gout also affects his great toes.  

At a July 2013 VA examination, the examiner diagnosed gouty arthritis, treated with fusion.  The Veteran reported no flare-ups.  The examiner noted favorable ankylosis in 20-30 degrees dorsiflexion.  The examiner also noted that x-rays showed degenerative/traumatic arthritis.  He opined that the Veteran's symptoms were moderate in severity and productive of a "worsening of service-connected gout".  See July 2013 VA Examination Report.  

At an October 2013 VA examination for gout, the Veteran reported that he had not experienced any attacks since January 2012, and that the last flare-up was July 2013, limited to the left great toe.  His last flare-up in the left wrist was in 2011.  The examiner noted that the Veteran showed no weight loss or anemia and that the Veteran was experiencing two incapacitating exacerbating episodes a year.  The examiner noted that gout affects the Veteran's great toes, ankles, and left wrist.  The Veteran showed full range of motion of the ankles and great toes without pain.  The examiner referenced the July 2013 findings for range of motion of the left wrist and noted that the left wrist was fused.  

Considering all lay and medical evidence of record, the Board finds that the Veteran is not entitled to an initial rating in excess of 40 percent for gout as an active process.  Specifically, the evidence reflects recurrent flare-ups or exacerbations that occur twice a year.  While the January 2012 examiner noted flare-ups resulting in increased pain occurring once a week; these episodes do not rise to the level of severely incapacitating exacerbations.  There is no evidence of definite health impairment, weight loss or anemia, or other constitutional manifestations as a result of gout.  Accordingly, the evidence does not more nearly approximate a higher rating for gout based on active process.  38 C.F.R. § § 4.71a, Diagnostic Codes 5002 & 5017.  

With regard to chronic residuals, the Board finds that the Veteran's gout does not exceed a rating of 40 percent.  If rated separately under the relevant Diagnostic Codes, the Veteran's left wrist, ankles, and toes would be rated as 20 percent, noncompensable, and noncompensable, respectively.  Diagnostic Code 5214 addresses ankylosis of the wrist.  Under this code, the Veteran does not qualify for a rating higher than 20 percent because his minor wrist does not show unfavorable ankylosis.  Rather, his minor wrist has consistently been shown to have favorable ankylosis in 20 to 30 degrees dorsiflexion, warranting a 20 percent rating.  Diagnostic Codes 5270-5274 and 5276-5284 address the ankle and foot, respectively.  Based on the medical evidence of record, the Veteran's ankles and great toes have not shown any symptoms warranting a rating higher than noncompensable across the applicable Diagnostic Codes.  The Board has considered the bilateral factor in this regard, as well as functional loss and painful motion due to healed injury.  38 C.F.R. § § 4.26, 4.40, 4.45, 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  In the context of evaluating the Veteran's gout as chronic residuals, the medical and lay evidence does not suggest functional limitation beyond that contemplated by the evaluations discussed in this paragraph.  Using the Combined Ratings Table as directed by Diagnostic Code 5002 for chronic residuals with noncompensable ratings, the Veteran's evaluation does not exceed 40 percent.  Therefore, it is more beneficial to the Veteran to evaluate his gout as an active process, as opposed to chronic residuals.

For the foregoing reasons, after consideration of all possibly applicable diagnostic codes, there is no basis to assign an evaluation in excess of the currently assigned rating for the Veteran's service-connected gout.  

Ankylosis of the Left Wrist 

In a statement submitted to the Board, the Veteran asserts that, although a gout attack caused the damage in his left wrist, the left wrist should be rated separately.  In an October 2013 SSOC, the RO found that the Veteran was not entitled to a separate rating for the left wrist, stating that it was more advantageous to the Veteran to rate gout as a systemic disease as opposed to rating the joints separately. 

Diagnostic Code 5010 contemplates arthritis due to trauma, while DC 5214 pertains to ankylosis of the wrist.  38 C.F.R. § 4.71a , DC's 5010, 5214.  Under DC 5214 ankylosis of the wrist of the minor extremity in a favorable position in 20 to 30 degrees dorsiflexion warrants a 20 percent rating, ankylosis of the wrist of the minor extremity in any other position except favorable warrants a 30 percent rating, and unfavorable ankylosis of the wrist of the minor extremity, in any degree of palmar flexion, or with ulnar or radial deviation warrants a 40 percent rating.  Id. 

As noted above, surgical fusion of the left wrist was performed in August 2011.  The July 2013 VA examiner noted that x-rays showed degenerative/traumatic arthritis of the left wrist, and the October 2013 VA examiner stated that he could not determine whether the Veteran's left wrist condition was solely related to his service-connected gout, or whether it was a result of a separate septic joint process.  Based on the distinct diagnosis rendered by the July 2013 VA examiner and the opinion of the October 2013 examiner, the Board finds that a separate rating for the left wrist is appropriate in this case.  

As discussed in detail above, all VA examinations of record show that the Veteran's left wrist currently has favorable ankylosis in 20-30 degrees dorsiflexion.  This most closely resembles characteristics of a 20 percent rating.  In order to qualify for the next highest rating, 30 percent, the Veteran's left wrist would need to demonstrate ankylosis of any position other than favorable.  This is not shown anywhere in the medical record.  Therefore, the Veteran's left wrist has not shown any symptoms warranting a rating higher than 20 across the applicable diagnostic codes.  In arriving at this determination, the Board has considered functional loss and painful motion due to healed injury.  38 C.F.R. § § 4.40, 4.45, 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

For the foregoing reasons, after consideration of all possibly applicable diagnostic codes, the Board finds that a 20 percent rating, but no higher, for the Veteran's left wrist disorder is warranted.  

Extraschedular

The above describes the bases for the assigned ratings for the Veteran's gout, including the left wrist and for a separate left wrist disorder.  For those reasons, the applicable rating codes adequately address the Veteran's disability picture, and referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).


III.  Service Connection

The Veteran claims that he has tinea corporis as a result of his active service.  Specifically, he contends that he suffers from recurring tinea corporis in the chest area, that this condition began in service, and that he is receiving treatment for it.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Service treatment records show complaints of a skin disorder beginning in January 1992.  The Veteran was diagnosed with tinea corporis in February 1993.  A December 2008 service treatment record shows that the Veteran sought treatment for a skin rash and was diagnosed with dermatophytosis.  As such, the in-service element of Shedden/Caluza is met.  

Post service VA treatment records show that the Veteran has continued to report a rash on his chest.  A March 2013 treatment note indicates that the Veteran reported a longstanding history of a rash on the chest.  The examiner diagnosed the Veteran with probable tinea corporis; therefore, the Veteran has a current disability.  

As to whether the evidence is sufficient to demonstrate that the Veteran has had a skin disorder since active service, the Court of Appeals for Veterans Claims (Court) has specifically held that a veteran is competent to testify as to the presence and continuity of observable symptomatology, such as discoloration or discomfort of the skin.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, the Veteran is competent to report the presence and recurrence of a visible skin condition, such as tinea corporis.  As the Veteran contends that his skin disorder has persisted since service, and medical evidence of record is consistent with this assertion, the Board finds that the nexus element is met.  Consequently, and for all the reasons set forth above, the preponderance of the evidence is in favor of the Veteran's claim, and the Board finds that service connection is warranted.  


ORDER

Entitlement to an initial rating in excess of 40 percent for gout, to include the left wrist, is denied.  

Entitlement to an initial rating of 20 percent, but no higher, for ankylosis of the left wrist, status post-surgical fusion, is granted.  

Entitlement to service connection for tinea corporis is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


